Case 3:15-md-02670-JLS-MDD Document 2338 Filed 08/31/20 PageID.183666 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   IN RE: PACKAGED SEAFOOD                          Case No.: 15-MD-2670 JLS (MDD)
     PRODUCTS ANTITRUST LITIGATION
12
                                                      CLASS ACTION
13
                                                      ORDER GRANTING JOINT MOTION
14
                                                      [ECF NO. 2336]
15
16
17         Pending before the Court is a joint motion filed by the parties and a non-party
18   purchaser of Defendant Bumble Bee Foods LLC. (ECF No. 2336 (“Joint Motion”).)
19   Pursuant to Civil Local Rule 7.2, the stipulation contained in the Joint Motion is
20   approved. For good cause shown, it is hereby ordered as follows:
21         1.     Bumble Bee Foods, LLC, a non-party purchaser of Defendant Bumble Bee
22   Foods LLC (hereinafter “New Bumble Bee”), may participate in these proceedings for
23   purposes of the Order Granting Joint Motion for Approval of Stipulation Regarding
24   Renewed Motions to Seal (ECF No. 2325 (“Order”)).
25   ///
26
27
28

                                                  1
                                                                              15-MD-2670 JLS (MDD)
Case 3:15-md-02670-JLS-MDD Document 2338 Filed 08/31/20 PageID.183667 Page 2 of 2



 1         2.     No later than September 10, 2020, New Bumble Bee shall file and serve its
 2   motion to seal, if any, according to the procedure established in the Order.
 3         IT IS SO ORDERED.
 4   Dated: August 28, 2020
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                              15-MD-2670 JLS (MDD)
